DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Claim Interpretation
It is noted that the claims embrace coatings that have no pores given that the procedure for assessment of pore size is based on not seeing anything. As noted previously, the end of page 6 through the top of page 7 in the specification states that “if the apparent aperture cannot be observed by scanning electron microscope magnification of 8000 times, it is deemed that the aperture is less than 0.1 micron”. m”.

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites, “wherein a multiple-layer drug loaded coating are provided”. The word “are” should be the word “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (previously cited) in view of Ogura et al. (previously cited), Lim et al. (US PGPub No. 2009/0111787), DeWitt et al. (previously cited), Alt (previously cited), Iyer et al. (previously cited), Schomig et al. (previously cited), Rapoza et al. (previously cited).
Yang et al. teach medical devices that are prepared with porous polymeric components (see abstract). An embodiment is taught where the porous component is a coating atop a stent substrate, where the coating includes a therapeutic agent (see paragraphs 34 and 40; instant claims 16-17). The polymers are envisioned as a variety of bioabsorbable options where the small set of particular examples includes the polyester poly(L-lactide) (PLLA) (see paragraph 36; instant claim 16). The pore size of the porous material can be 2-1000 nm (see paragraph 39; instant claim 16). This range overlaps with the range instantly claimed, thereby rendering it obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The therapeutic is envisioned as rapamycin (sirolimus) as well as heparin (see paragraph 44). The porous layer may be overlaid with an additional porous layer that also includes therapeutic agent (see paragraph 45; instant claim 17). A metal stent 
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 lines 3-22). An example suggests the use of discrete molecular weight values for PLLA, where 200,000 is named amongst five options (see production example 4). 
Lim et al. teach PLLA as a coating polymer for stents where the coating includes a therapeutic agent (see abstract, paragraphs 10-11 and 70-76). This polymer is taught to have a weight average molecular weight that ranges from about 75,000 to 300,000 (see paragraph 11). The therapeutic agents are envisioned as rapamycin (sirolimus) (see paragraph 75).
DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs 304 and 312 and example 1).  The density of drug on the device surface is taught as 10 to 500 g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
g/cm2 (see example 12).
Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see paragraphs 177 and example 1).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a 200,000 molecular weight polylactide as taught by Ogura et al. as the polymer to employ in the coating of Yang et al. on a stent made of the highlighted stainless steel. This choice of stent material would have been obvious because it is envisioned by Yang et al. The molecular weight would have been obvious because it was known for drug delivery as detailed by Ogura et al. and because it falls within a range for PLLA that is explicitly taught by Lim et al. to deliver drug as part of a stent coating. The selection of sirolimus would then follow since it is envisioned by Yang et al. Further, Schomig et al. explicitly teach a stent coating with a combination of polylactide and sirolimus. It additionally would have been obvious to employ the coating thickness of Alt because it is known to be an effective thickness for drug delivery from .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schomig et al. in view of Ogura et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.
Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see m in thickness (see paragraph 44). The stent structure is preferably metal and stainless steel (iron based alloy) is taught amongst a small set of envisioned options. The instantly claimed polymer molecular weight is not taught nor is the claimed coating thickness or drug density.
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 lines 3-22). An example suggests the use of discrete molecular weight values for PLLA, where 200,000 is named amongst five options (see production example 4). 
Lim et al. teach PLLA as a coating polymer for stents where the coating includes a therapeutic agent (see abstract, paragraphs 10-11 and 70-76). This polymer is taught to have a weight average molecular weight that ranges from about 75,000 to 300,000 (see paragraph 11). The therapeutic agents are envisioned as rapamycin (sirolimus) (see paragraph 75).
DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs 304 and 312 and example 1).  The density of drug on the device surface is taught as 10 to 500 g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
g/cm2 (see example 12).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a 200,000 molecular weight polylactide as taught by Ogura et al. for the polylactide in the coating of Schomig et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Here both the polylactide polymers of Schomig et al. and Ogura et al. are employed as matrices to deliver drug. The molecular weight would have been obvious because it was known for drug delivery as detailed by Ogura et al. and because it falls within a range for PLLA that is explicitly taught by Lim et al. to deliver drug as part of a stent coating. Further, it would have been obvious to employ the coating thickness of Alt because it is known to be an effective thickness for drug delivery from an implant. The choice of drug density based upon Iyer et al. would have been obvious because they detail the sirolimus at this level on a product that is envisioned to address unwanted proliferation and is embraced by the range taught by DeWitt et al. for drug eluting coatings on medical devices. These choices would also have been obvious because they were known to be suitable for similar coatings In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As detailed in MPEP 2144.04 VIB the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced , In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thus the duplication of the coating layer rendered obvious by the modified teachings of Schomig et al. would have been obvious because there is no evidence demonstrating an additional layer yields an unexpected result. Therefore claims 16-17 are obvious over Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Schomig et al. in view of Ogura et al., Lim et la., DeWitt et al., Alt, Iyer et al., and Rapoza et al. as applied to claims 16-17 above, and further in view of Yang et al.
Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al. render obvious the limitations of instant claim 16. The proportion of carbon in the stainless steel stent structure is not detailed.
	Yang et al. teach medical devices that are prepared with porous polymeric components (see abstract). An embodiment is taught where the porous component is a coating atop a stent substrate, where the coating includes a therapeutic agent (see paragraph 34). The polymers are envisioned as a variety of bioabsorbable options where the small set of particular examples includes the polyester poly(L-lactide) (PLLA) (see paragraph 36). This polymer is explicitly discussed in the context of a stent coating where the stent is a metal (see paragraph 40). An example of metal materials envisioned is stainless steel (iron based alloy) that contains iron and no more than 0.03 wt% carbon (see paragraph 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the stainless steel taught by Yang et al. for the modified stent of Schomig et al. because it was suggested for the same context of use as the stainless steel of Schomig et al. This modification would additionally have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 18 is obvious over Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., Rapoza et al., and Yang et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,857,267 in view of Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an implantable medical device whose body is composed of an iron alloy with less than 2.11 wt% carbon. The implant is provided with 
Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see paragraphs 177 and example 1). A coating is envisioned as 5 to 15 m in thickness (see paragraph 44). The stent structure is preferably metal and stainless steel (iron based alloy) is taught amongst a small set of envisioned options. The instantly claimed polymer molecular weight is not taught nor is the claimed coating thickness or drug density.
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 lines 3-22). An example suggests the use of discrete molecular weight values for PLLA, where 200,000 is named amongst five options (see production example 4). 
Lim et al. teach PLLA as a coating polymer for stents where the coating includes a therapeutic agent (see abstract, paragraphs 10-11 and 70-76). This polymer is taught to have a weight average molecular weight that ranges from about 75,000 to 300,000 (see paragraph 11). The therapeutic agents are envisioned as rapamycin (sirolimus) (see paragraph 75).
DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
Iyer et al. teach medical implants that include sirolimus to suppress vasculoproliferative diseases (see paragraph 19 and 52-53). One example provides a porous matrix tubular structure with sirolimus at 150 g/cm2 (see example 12).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polylactic acid and sirolimus coated stent as taught by Schomig et al. as the implantable device of the patented claims where a 200,000 molecular weight polylactide as taught by Ogura et al. is also chosen for the polylactide in the coating. These choices would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Here both the polylactide polymers of Schomig et al. and Ogura et al. are employed as matrices to deliver drug. The molecular weight would have been obvious because it was known for drug delivery as detailed by Ogura et al. and because it falls within a range In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As detailed in MPEP 2144.04 VIB the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced , In re Harza, 274 F.2d 669, 124 USPQ .

Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,058,639 in view of Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an implantable medical device whose body is composed of an iron alloy doped with ions that are not carbon. The implant is provided with a coating of polymer that is recited to be polylactic acid. The other claimed coating features are not recited nor is the device recited to be a stent. 
Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see paragraphs 177 and example 1). A coating is envisioned as 5 to 15 m in thickness (see paragraph 44). The stent structure is preferably metal and stainless steel (iron based alloy) is taught amongst a small set of envisioned options. The instantly claimed polymer molecular weight is not taught nor is the claimed coating thickness or drug density.

Lim et al. teach PLLA as a coating polymer for stents where the coating includes a therapeutic agent (see abstract, paragraphs 10-11 and 70-76). This polymer is taught to have a weight average molecular weight that ranges from about 75,000 to 300,000 (see paragraph 11). The therapeutic agents are envisioned as rapamycin (sirolimus) (see paragraph 75).
DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs 304 and 312 and example 1).  The density of drug on the device surface is taught as 10 to 500 g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
Iyer et al. teach medical implants that include sirolimus to suppress vasculoproliferative diseases (see paragraph 19 and 52-53). One example provides a porous matrix tubular structure with sirolimus at 150 g/cm2 (see example 12).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polylactic acid and sirolimus coated stent as taught by Schomig et al. as the implantable device of the patented claims where a 200,000 molecular weight polylactide as taught by Ogura et al. is also chosen for the polylactide in the coating. These choices would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Here both the polylactide polymers of Schomig et al. and Ogura et al. are employed as matrices to deliver drug. The molecular weight would have been obvious because it was known for drug delivery as detailed by Ogura et al. and because it falls within a range for PLLA that is explicitly taught by Lim et al. to deliver drug as part of a stent coating. Further, it would have been obvious to employ the coating thickness of Alt because it is known to be an effective thickness for drug delivery from an implant. The choice of drug density based upon Iyer et al. would have been obvious because they detail the sirolimus at this level on a product that is envisioned to address unwanted proliferation and is embraced by the range taught by DeWitt et al. for drug eluting coatings on medical devices. These choices would also have been obvious because they were known to be suitable for similar coatings employed for the same purpose with the same drug as that of Yang et al. The ratio of polymer to drug in Schomig et al. is approximately 2:1 and Rapoza et al. point to 2:1 as the endpoint of a small range for this ratio that they also deem as suitable for sirolimus in polylactide coatings (see MPEP In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As detailed in MPEP 2144.04 VIB the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced , In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thus the duplication of the coating layer rendered obvious by the modified teachings of the patented claims would have been obvious because there is no evidence demonstrating an additional layer yields an unexpected result. Therefore claims 16-18 are obvious over claims 1-3 of U.S. Patent No. 10,058,639 in view of Schomig et al., Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.

The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claims 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-11 of copending Application No. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an implantable medical device whose body is composed of an iron alloy. The implant is provided with a coating of polymer that contains a drug where cytostatic drug or rapamycin (sirolimus) is a named drug and polylactic acid is a named polymer. The other claimed coating features are not recited nor is the device recited to be a stent. 
Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see paragraphs 177 and example 1). A coating is envisioned as 5 to 15 m in thickness (see paragraph 44). The stent structure is preferably metal and stainless steel (iron based alloy) is taught amongst a small set of envisioned options. The instantly claimed polymer molecular weight is not taught nor is the claimed coating thickness or drug density.
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 lines 3-22). An example suggests the use of discrete molecular weight values for PLLA, where 200,000 is named amongst five options (see production example 4). 

DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs 304 and 312 and example 1).  The density of drug on the device surface is taught as 10 to 500 g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
Iyer et al. teach medical implants that include sirolimus to suppress vasculoproliferative diseases (see paragraph 19 and 52-53). One example provides a porous matrix tubular structure with sirolimus at 150 g/cm2 (see example 12).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polylactic acid coated stent as taught by In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As detailed in MPEP 2144.04 VIB the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced , In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thus the duplication of the coating layer rendered obvious by the modified teachings of the copending claims would have been obvious because there is no evidence demonstrating an additional layer yields an unexpected result. Therefore claims 16-17 are obvious over claims 1-3 and 7-11 of copending Application No. 16/957975 or claims 20, 26-28, 31-35, and 37 of copending Application No. 16/628399, each separately in view of Schomig et al., Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-11 of copending Application No. 16/957975 or claims 20, 26-28, 31-35, and 37 of copending Application No. 16/628399, each separately in view of Schomig et al., Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al. as applied to claims 16-17 above, and further in view of Yang et al.
Claims 1-3 and 7-11 of copending Application No. 16/957975 or claims 20, 26-28, 31-35, and 37 of copending Application No. 16/628399,each separately in view of 
	Yang et al. teach medical devices that are prepared with porous polymeric components (see abstract). An embodiment is taught where the porous component is a coating atop a stent substrate, where the coating includes a therapeutic agent (see paragraph 34). The polymers are envisioned as a variety of bioabsorbable options where the small set of particular examples includes the polyester poly(L-lactide) (PLLA) (see paragraph 36). This polymer is explicitly discussed in the context of a stent coating where the stent is a metal (see paragraph 40). An example of metal materials envisioned is stainless steel (iron based alloy) that contains iron and no more than 0.03 wt% carbon (see paragraph 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the stainless steel taught by Yang et al. for the stent of the modified copending claims because it was suggested for the same context of use as the stainless steel of Schomig et al. This modification would additionally have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 18 is obvious over claims 1-3 and 7-11 of copending Application No. 16/957975 or claims 20, 26-28, 31-35, and 37 of copending Application No. 16/628399, each separately in view of Schomig et al., Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., Rapoza et al., and Yang et al.


Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an implantable medical device whose body is composed of an iron alloy with less than 2.11 wt% carbon. The implant is provided with a coating of polymer that contains a drug where rapamycin (sirolimus) is a named drug and polylactic acid is a named polymer. The other claimed coating features are not recited nor is the device recited to be a stent. 
Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see paragraphs 177 and example 1). A coating is envisioned as 5 to 15 m in thickness (see paragraph 44). The stent structure is preferably metal and stainless steel (iron based alloy) is taught amongst a small set of envisioned options. The instantly claimed polymer molecular weight is not taught nor is the claimed coating thickness or drug density.
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 lines 3-22). An example suggests the use of discrete molecular weight values for PLLA, where 200,000 is named amongst five options (see production example 4). 

DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs 304 and 312 and example 1).  The density of drug on the device surface is taught as 10 to 500 g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
Iyer et al. teach medical implants that include sirolimus to suppress vasculoproliferative diseases (see paragraph 19 and 52-53). One example provides a porous matrix tubular structure with sirolimus at 150 g/cm2 (see example 12).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polylactic acid coated stent as taught by In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As detailed in MPEP 2144.04 VIB the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced , In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thus the duplication of the coating layer rendered obvious by the modified teachings of the copending claims would have been obvious because there is no evidence demonstrating an additional layer yields an unexpected result. Therefore claims 16-18 are obvious over claims 12, 20, and 23 of copending Application No. 15/766842 in view of Schomig et al., Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered, but are unpersuasive in regard to the rejection under 35 USC 103. The rejections under 35 USC 112 are hereby withdrawn due to argument and amendment. 
The applicant argues that Ogura et al. is not combinable with the other references of record because it teaches away from the phenomenon observed by the inventors. They further argue that Ogura et al. shows a faster rate of release for its drug as the molecular weight of the polymer decreases while the instant invention saw the opposite outcome. There is no evidence of record of the impact of changing the 
The applicant also argues that the duration of release produced instantly is faster than that desired by Ogura et al. While this observation is true, it is not captured by a claimed feature and it does not negate the fact that Ogura et al. teach discrete PLLA molecular weights that were known for use to generate a matrix for implanted drug delivery devices. Per the teachings of Lim et al., the molecular weight of Ogura et al. that was selected in the rejection is embraced by the moderately sized range that is explicitly envisioned for PLLA as a drug releasing coating on a stent. 
The applicant further argues that the instant application has shown that the degradation cycle of the instantly claimed molecular weight polylactic acid coating avoids rapid degradation that prevents corrosion of an iron-based alloy substrate. There 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/CARALYNNE E HELM/Examiner, Art Unit 1615